         Case 2:17-cv-00210-NBF Document 94 Filed 12/13/18 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PROJECT ON PREDATORY STUDENT )
LENDING OF THE LEGAL SERVICES )
CENTER OF HARVARD LAW SCHOOL, )
                              )                      Civil Action No. 17-210-NBF
          Plaintiff,          )
                              )                      The Honorable Nora Barry Fischer
       v.                     )
                              )
                              )                      (Electronic Filing)
UNITED STATES DEPARTMENT OF   )
JUSTICE,                      )
          Defendant.          )

                       FIFTH POST-JUDGMENT STATUS REPORT

       The parties respectfully submit the instant Fifth Post-Judgment Status Report, consistent

with the Court’s Order dated November 14, 2018. Order, ECF No. 93.

       On October 11, 2018, the parties filed their Third Post-Judgment Status Report, noting that,

on October 4, 2018, Defendant, the Department of Justice (“DOJ”), had produced the remaining

pages of the AI Dallas CD to Plaintiff, the Project on Predatory Student Lending (“Plaintiff”),

consistent with the Court’s September 27, 2018 Order. Third Post-Judgment Status Report, ECF

No. 87 (Oct. 11, 2018). The status report noted that the parties were in communication regarding

the basis of certain redactions in the pages that were produced. Id. at 2. On October 12, 2018,

the Court issued an order requiring the parties to file a follow-up Joint Status Report by November

13, 2018, “advising as to the status of outstanding matters including the redactions to the DOJ’s

production.” Order, ECF No. 88.

       On November 13, 2018, the parties filed a Fourth Post-Judgment Status Report, ECF No.

92, notifying the Court that new defense counsel had been substituted and that the parties remained

in communication regarding the redactions to the AI Dallas records. In addition, the parties
          Case 2:17-cv-00210-NBF Document 94 Filed 12/13/18 Page 2 of 3



requested the opportunity to file another status report within thirty days to update the Court

regarding any issues related to those redactions. On November 14, 2018, the Court ordered the

parties to file another Joint Status Report by December 13, 2018. Order, ECF No. 93. This

report fulfills that obligation.

        Defense counsel currently is in the process of reviewing the AI Dallas records that were

originally produced to Plaintiff on October 4, 2018. Based on their initial review, defense counsel

has determined that Defendant may be able to release to Plaintiff some of the information

previously redacted from the AI Dallas records, consistent with the Court’s July 9, 2018

Memorandum Order. Memorandum Opinion, ECF No. 80, at p. 37 (“[T]he DOJ may produce the

documents containing the FERPA Confidential Material so long as the FERPA Confidential

Material is redacted and otherwise complies with the FERPA Protective Order.”). Following

additional discussions between counsel, the parties have agreed that Defendant will review and re-

produce the AI Dallas records to Plaintiff on a rolling basis, with the first set of documents to be

produced on or before December 19, 2018. Additionally, to allow defense counsel sufficient time

to review the documents, the parties request an additional 60 days, until February 11, 2019, to file

another Status Report advising the Court as to the status of the production and any remaining issues

related to these records.




                                                 2
         Case 2:17-cv-00210-NBF Document 94 Filed 12/13/18 Page 3 of 3



                                    Respectfully submitted,

/s/ Toby Merrill                      JOSEPH H. HUNT
Toby Merrill                          Assistant Attorney General
Eileen Connor                         Civil Division
Legal Services Center of Harvard
Law School                            SCOTT W. BRADY
122 Boylston Street                   United States Attorney
Jamaica Plain, MA 02140               Western District of Pennsylvania
Tel: (617) 390-2710
Fax: (617) 522-0715                   ELIZABETH J. SHAPIRO
tomerrill@law.harvard.edu             Deputy Director
econnor@law.harvard.edu               Civil Division, Federal Programs Branch


                                     /s/ Lisa Zeidner Marcus
                                     LISA ZEIDNER MARCUS
                                     Senior Counsel
                                     U.S. Department of Justice, Civil Division
                                     Federal Programs Branch

                                     /s/ Karen Gal-Or
                                     KAREN GAL-OR
                                     Assistant U.S. Attorney



Dated: December 13, 2018




                                       3
